Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-4, 7-22 are pending.  Claims 9-22 are newly added.

Priority
Instant application 16284346, filed 2/25/2019 claims benefit as follows:

    PNG
    media_image1.png
    91
    396
    media_image1.png
    Greyscale
.
Response to Applicant Argument/Amendment
In view of the amendment, the 112 second paragraph rejection is withdrawn.
In view of the amendment, the 102 rejection is withdrawn.
In view of the amendment, the 103 rejections of record are withdrawn.
All rejections and objections of record are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US-6001966 (“Pieken”, previously made of record) is close art and has been overcome by amendment for at least the following reasons.
Pieken teaches at scheme 17 the following compound:

    PNG
    media_image2.png
    133
    475
    media_image2.png
    Greyscale
.
The instant amendment differs from the compound of Pieken by the -CH2-  tether length and by the silyl containing groups.  Thus, there are multiple differences between the close compound and the instant claims.
Further, this compound of Pieken is an intermediate in the total scheme to produce an alternative end product.  There is no motivation to pick an intermediate from a scheme, and then choose to modify this intermediate in at least two specific ways.  One would need to choose to modify the tether length, and then also choose to modify the silicon containing groups on an intermediate in a scheme having multiple intermediates.  There is no guidance to make such modifications.  Motivation is lacking, and the compounds and new claims relating to method of use are also allowable for the same reasoning.
VI.    IF PRIOR ART COMPOUNDS HAVE NO UTILITY, OR UTILITY ONLY AS INTERMEDIATES, CLAIMED STRUCTURALLY SIMILAR COMPOUNDS MAY NOT BE PRIMA FACIE OBVIOUS OVER THE PRIOR ART
If the prior art does not teach any specific or significant utility for the disclosed compounds, then the prior art is unlikely to render structurally similar claims prima facie obvious in the absence of any reason for one of ordinary skill in the art to make the reference compounds or any structurally related compounds. In re Stemniski, 444 F.2d 581, 170 USPQ 343 (CCPA 1971).
See alsoIn re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975) (prior art reference studied the local anesthetic activity of various compounds, and taught that compounds structurally similar to those claimed were irritating to human skin and therefore "cannot be regarded as useful anesthetics." 514 F.2d at 1393, 185 USPQ at 587).
Similarly, if the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses. In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984).

intermediate by choosing two different positions on the ring system and moving the tethers to these new carbon atoms.  There is no guidance to modify an intermediate much less guidance to choose alternative positions to place formula (2) at different positions.  Instant claim 16 relates to a method of use.  There is no motivation to use a compound as claimed in instant claim 16 for use as a protecting group, wherein the compound is known as an intermediate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
	All claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622